Case: 20-1924    Document: 15      Page: 1   Filed: 02/04/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             NIKA TECHNOLOGIES, INC.,
                     Plaintiff

                              v.

                    UNITED STATES,
                   Defendant-Appellant
                  ______________________

                        2020-1924
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00299-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                 Decided: February 4, 2021
                  ______________________

      JAMES WILLIAM POIRIER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellant.
 Also represented by JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR., DOUGLAS K. MICKLE.
                 ______________________

  Before PROST, Chief Judge, LOURIE and HUGHES, Circuit
                         Judges.
 HUGHES, Circuit Judge.
      Bid protests filed at the Government Accountability Of-
 fice within five days of debriefing invoke an automatic stay
Case: 20-1924    Document: 15      Page: 2    Filed: 02/04/2021




 2                  NIKA TECHNOLOGIES, INC.   v. UNITED STATES



 of performance of the underlying contract under 31 U.S.C.
 § 3553(d). NIKA Technologies, Inc. filed a bid protest at the
 GAO six days after receiving a written debriefing regard-
 ing its failed bid on a government contract, but the GAO
 denied an automatic stay as untimely. NIKA filed an action
 at the Court of Federal Claims, which instituted the stay.
 The government appeals. Because we hold that the plain
 language of 31 U.S.C. § 3553(d) dictates that the deadline
 for invoking the automatic stay is five days after the writ-
 ten debriefing is supplied (unless, as discussed below, the
 protestor submits additional questions), we reverse.
                               I
      The Army Corps of Engineers issued a request for pro-
 posals seeking services for its Operation and Maintenance
 Engineering and Enhancement Program. NIKA bid but
 was not awarded a contract, so the Corps alerted NIKA to
 its right to request a debriefing. NIKA made a timely re-
 quest for debriefing. On March 4, 2020, the Corps sent
 NIKA a written debriefing and alerted NIKA of the right
 to submit additional questions. NIKA did not submit any
 additional questions. NIKA filed a protest at the GAO on
 March 10—six days after the written debriefing.
     Under 31 U.S.C. § 3553(d), bid protests filed at the
 GAO invoke an automatic stay of procurement during the
 pendency of the protest if the federal agency awarding the
 contract receives notice within five days of debriefing. But
 here, the GAO denied the stay as untimely because NIKA
 did not file its protest with the GAO until six days after
 receiving a written debriefing.
     NIKA then filed an action at the Court of Federal
 Claims on the theory that, although the debriefing period
 began upon receipt of the written debriefing, debriefing did
 not end until two days later. NIKA cited 10 U.S.C.
 § 2305(b)(5)(B)(vii), which states that “[t]he debriefing
 shall include . . . an opportunity for a disappointed offeror
 to submit, within two business days after receiving a post-
Case: 20-1924     Document: 15      Page: 3    Filed: 02/04/2021




 NIKA TECHNOLOGIES, INC.   v. UNITED STATES                   3



 award debriefing, additional questions related to the de-
 briefing.” The Court of Federal Claims sided with NIKA
 and instituted the stay.
     Since that time, the bid protest has concluded, which
 means that the stay has also ended. Thus, although the
 government appeals, NIKA no longer has an interest in
 the case and has not responded.
                               II
    As a threshold matter, we address whether the case is
 moot.
     The order that the government challenges expired on
 June 5, 2020. J.A. 1. Thus, any decision from this court
 would not directly affect the parties, which presents moot-
 ness concerns. See DeFunis v. Odegaard, 416 U.S. 312, 317
 (1974) (citations omitted) (noting that when a case “no
 longer ‘touch(es) the legal relations of parties having ad-
 verse legal interests’” it is generally moot).
      However, there is an exception to the mootness doc-
 trine for cases capable of repetition but evading review.
 “That exception applies ‘only in exceptional situations,’
 where (1) ‘the challenged action [is] in its duration too short
 to be fully litigated prior to cessation or expiration,’ and
 (2) ‘there [is] a reasonable expectation that the same com-
 plaining party [will] be subject to the same action again.’”
 Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969,
 1976 (2016) (quoting Spencer v. Kemna, 523 U.S. 1, 17
 (1998)). We address these two prongs below.
                               A
     Because of the legal time constraints, this is an issue
 that is evading review. Some cases are inherently unlikely
 to get through the judicial-review process before they
 would become moot. Here, by statute, GAO bid protests
 must be decided within 100 days of submission. 31 U.S.C.
 § 3554(a)(1). By regulation, the GAO does not decide
Case: 20-1924     Document: 15      Page: 4    Filed: 02/04/2021




 4                  NIKA TECHNOLOGIES, INC.   v. UNITED STATES



 disputes about the stay of procurement activities. 4 C.F.R.
 § 21.6. Therefore, in order to receive judicial review regard-
 ing a GAO stay of procurement activities, a party has at
 most 100 days for proceedings at the Court of Federal
 Claims (concerning whether a protest at the GAO was filed
 in time for the protester to invoke the stay), for the United
 States to get permission to appeal, for the United States to
 file an appeal with this court, and for this court to consider
 and decide the case. Completing all these activities in 100
 days is unrealistic, if not impossible. Therefore, this issue
 is evading review. See, e.g., Kingdomware Techs., Inc., 136
 S. Ct. at 1976 (2016) (holding that an issue was evading
 review because there were only two years to complete judi-
 cial review before the case would be rendered moot).
                               B
      This issue is also capable of repetition. “[T]he capable-
 of-repetition doctrine applies… generally only where the
 named plaintiff can make a reasonable showing that he
 will again be subjected to the alleged illegality.” City of Los
 Angeles v. Lyons, 461 U.S. 95, 109 (1983). In other words,
 we must decide whether there is a reasonable expectation
 that the party invoking review here will run into this same
 problem again. See Kingdomware Techs, Inc., 136 S. Ct. at
 1976. The question is “whether the controversy [is] capable
 of repetition and not . . . whether the claimant [has] demon-
 strated that a recurrence of the dispute was more probable
 than not.” Honig v. Doe, 484 U.S. 305, 318 n.6 (1988) (em-
 phasis added). Here, there is a “reasonable expectation
 that” the government “[will] be subject to the same action
 again” because it is likely that future bid protestors will
 rely on the Court of Federal Claims’ decision below and
 wait beyond the deadline to invoke a stay of procurement.
 See Kingdomware Techs., Inc., 136 S. Ct. at 1976 (altera-
 tion in original). In 2019, there were 2,198 bid protests at
 the GAO, many of which involved potential stays on pro-
 curement. U.S. Gov’t Accountability Off., GAO-20-220SP,
 GAO Bid Protest Annual Report to Congress for Fiscal
Case: 20-1924     Document: 15       Page: 5   Filed: 02/04/2021




 NIKA TECHNOLOGIES, INC.   v. UNITED STATES                    5



 Year 2019 (2019). The government will be involved in all
 future bid protests, and there is a reasonable expectation
 that the deadline will be missed by future bid protestors,
 given the number of protests and the short timeline for pro-
 tests.
    We hold that this issue is capable of repetition but
 evading review and therefore consider the merits.
                               III
     One statutory incentive for bid protestors to file claims
 at the GAO rather than the Court of Federal Claims is that
 a bid protester is entitled to invoke a stay on procurement
 for the duration of the GAO proceedings. To invoke this
 stay, the protester must file at the GAO quickly, before one
 of two deadlines: within ten days of the contract award or
 within five days of the debriefing date offered for a required
 debriefing. These deadlines are codified in 31 U.S.C.
 § 3553(d), the statute at issue here, which we reproduce in
 part below:
     (3)(A) If the Federal agency awarding the contract
     receives notice of a protest in accordance with this
     section during the period described in paragraph
     (4)—
         (i) the contracting officer may not authorize
         performance of the contract to begin while
         the protest is pending;
                              ...
     (4)(A) The period referred to in . . . (3)(A), with re-
     spect to a contract, is the period beginning on the
     date of the contract award and ending on the later
     of—
         (i) the date that is 10 days after the date of
         the contract award; or
Case: 20-1924     Document: 15      Page: 6    Filed: 02/04/2021




 6                  NIKA TECHNOLOGIES, INC.    v. UNITED STATES



         (ii) the date that is 5 days after the debrief-
         ing date offered to an unsuccessful offeror
         for any debriefing that is requested and,
         when requested, is required.
 31 U.S.C. § 3553(d). Here, it is undisputed that NIKA
 missed the first deadline (ten days after the contract
 award), so the issue is the meaning of § 3553(d)(4)(A)(ii):
 “the date that is 5 days after the debriefing date. . .”
                               IV
     We hold that the plain meaning of the statute is that
 the deadline in 31 U.S.C. § 3553(d)(4)(A)(ii) is five days af-
 ter receipt of debriefing. In other words, we hold that the
 debriefing is not automatically held open for an additional
 two days.
      The plain meaning of § 3553(d)(4)(A)(ii) is that the
 clock starts on the day that the bidder receives debriefing.
 The statute refers to “the debriefing date,” using the singu-
 lar form of the noun. § 3553(d)(4)(A)(ii) (emphasis added).
 If Congress thought otherwise, it could have said “the end
 of the debriefing period,” but instead it said “the debriefing
 date.” This indicates that the proper interpretation is that
 the timer starts on the day that a bidder receives its de-
 briefing, not two days afterward. It would be at odds with
 the plain meaning to interpret the statute to define “the
 debriefing date” as a day on which no actual debriefing oc-
 curred.
     Nevertheless, the Court of Federal Claims held that
 10 U.S.C. § 2305(b)(5)(B)(vii) defines the term “debriefing”
 when it says: “The debriefing shall include . . . an oppor-
 tunity for a disappointed offeror to submit, within two busi-
 ness days after receiving a post-award debriefing,
 additional questions related to the debriefing. . . .” J.A. 5–
 6. The court emphasized the language “shall include,” and
 held that the statute therefore mandated that the debrief-
 ing last until this two-day window ends. J.A. 6. But this
Case: 20-1924    Document: 15      Page: 7    Filed: 02/04/2021




 NIKA TECHNOLOGIES, INC.   v. UNITED STATES                 7



 interpretation overlooks the word “after.” While the statute
 mandates a two-day opportunity to ask questions, it man-
 dates it “after… debriefing,” which means that the two-day
 period for questions occurs within the five-day window for
 filing a protest. 10 U.S.C. § 2305(b)(5)(B)(vii) (emphasis
 added).
     Moreover, when Congress has wanted to extend the
 deadline in this statutory scheme, it has done so explicitly.
 For example, § 2305(b)(5)(C) states that when there are ad-
 ditional questions submitted “[t]he agency shall not con-
 sider the debriefing to be concluded until the agency
 delivers its written responses. . . .” By implication, when
 there are no additional questions submitted, as here, the
 debriefing period is not held open. 1
     We hold that the plain meaning of the statutory
 scheme is that when no additional questions are submitted,
 the “debriefing date” is simply the date upon which the
 party receives its debriefing. The five-day period described
 in subparagraph (A)(ii) begins on the debriefing date, ra-
 ther than two days later. Because NIKA did not file at the
 GAO within the five-day period, it did not timely invoke the
 stay.




     1   Similarly, 31 U.S.C. § 3553(d)(4)(B) states: “For
 procurements conducted by any component of the Depart-
 ment of Defense, the 5-day period described in subpara-
 graph (A)(ii) does not commence until the day the
 Government delivers to a disappointed offeror the written
 responses to any questions submitted pursuant to section
 2305(b)(5)(B)(vii) of title 10.” This section also emphasizes
 that when additional questions are submitted, the deadline
 is extended, which implies that the deadline is generally
 not extended.
Case: 20-1924     Document: 15     Page: 8    Filed: 02/04/2021




 8                  NIKA TECHNOLOGIES, INC.   v. UNITED STATES



                               V
     Because NIKA did not supply notice of its protest at the
 GAO within five days of receiving its debriefing, we hold
 that it did not meet the deadline of 31 U.S.C.
 § 3553(d)(4)(A)(ii) for invoking the stay. Accordingly, we re-
 verse the decision of the Court of Federal Claims.
                        REVERSED
     No costs.